Name: Council Implementing Regulation (EU) NoÃ 558/2012 of 26Ã June 2012 amending Implementing Regulation (EU) NoÃ 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the PeopleÃ¢ s Republic of China as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  trade;  industrial structures and policy;  iron, steel and other metal industries;  international trade;  competition
 Date Published: nan

 28.6.2012 EN Official Journal of the European Union L 168/3 COUNCIL IMPLEMENTING REGULATION (EU) No 558/2012 of 26 June 2012 amending Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the Peoples Republic of China as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 9(4) and 13(4) thereof, Having regard to the proposal submitted by the European Commission (the Commission) after consulting the Advisory Committee, Whereas: A. EXISTING MEASURES (1) By Regulation (EC) No 1858/2005 (2), the Council imposed anti-dumping measures on steel ropes and cables including locked coil ropes, excluding ropes and cables of stainless steel, with a maximum cross-sectional dimension exceeding 3 mm (certain steel ropes and cables or the product concerned), currently falling within CN codes ex 7312 10 81, ex 7312 10 83, ex 7312 10 85, ex 7312 10 89 and ex 7312 10 98 and originating, inter alia, in the Peoples Republic of China (the original measures). The measures with regard to these imports consisted of a duty rate applicable to the CIF net, free-at-Union frontier price, before duty, of 60,4 %. (2) On 12 August 2009 and following a request lodged by the Liaison Committee of the EU Wire Rope Industries, the Commission initiated an investigation pursuant to Article 13 of the basic Regulation. That investigation was concluded by Implementing Regulation (EU) No 400/2010 (3), through which the Council extended the definitive anti-dumping duty against certain steel ropes and cables originating in the Peoples Republic in China (PRC) to imports of the same product consigned from the Republic of Korea (the extended measures). By the same Regulation, imports of the product concerned consigned by certain specifically mentioned Korean companies were excluded from these measures as the companies concerned were not found to be circumventing the measures. Moreover, even though some of the Korean companies concerned were related to PRC companies that are subject to the original measures, there was no evidence that such relationship was established or used to circumvent the measures in place on imports originating in the PRC (4). (3) By Implementing Regulation (EU) No 102/2012 (5) and following an expiry review pursuant to Article 11(2) of the basic Regulation, the Council maintained these measures. B. INITIATION OF A REVIEW (4) By Regulation (EU) No 969/2011 (6), the Commission opened a review of Implementing Regulation (EU) No 400/2010 for the purpose of determining the possibility of granting an exemption from those measures to one Korean exporter, Seil Wire & Cable (the applicant), repealed the anti-dumping duty with regard to imports from the applicant and made imports from it subject to registration. (5) The review was opened as the Commission considered that there was sufficient prima facie evidence for the applicants allegations that it was a new exporting producer according to Article 11(4) of the basic Regulation and that it could meet the criteria for being granted an exemption to the extension of the measures as per Article 13(4) of the basic Regulation. (6) An examination has therefore been carried out to determine whether the applicant fulfils the criteria for being granted an exemption to the extended measures as set out in recitals 5 to 7 of Regulation (EU) No 969/2011, by verifying that: (i) it did not export the product concerned to the European Union during the investigation period used in the investigation that led to the extended measures, i.e. 1 July 2008 to 30 June 2009; (ii) it has not circumvented the measures applicable to certain steel ropes and cables of PRC origin; and (iii) it began exporting the product concerned to the European Union after the end of the investigation period used in the investigation that led to the extended measures. (7) The Commission sought and verified all information it deemed necessary for the purpose of the determination of the fulfilment of the above criteria. This process included an on-spot verification at the premises of the applicant. C. FINDINGS (8) The applicant provided sufficient evidence to prove that it meets all the three criteria mentioned at recital 6 above. Indeed, it could prove that: (i) it did not export to the Union the product concerned during the period 1 July 2008 to 30 June 2009; (ii) it has not circumvented the measures applicable to certain steel ropes and cables of PRC origin; and (iii) it began exporting the product concerned to the European Union after 30 June 2009. Therefore, an exemption should be granted to the company concerned. D. MODIFICATION OF THE LIST OF COMPANIES BENEFITING FROM AN EXEMPTION TO THE EXTENDED MEASURES (9) In consideration of the findings of the investigation as indicated in recital 8 above, it is concluded that the company Seil Wire & Cable should be added to the list of companies which are exempted from the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 102/2012 on imports of certain steel ropes and cables originating in the Peoples Republic of China as extended to imports of certain steel ropes and cables consigned from the Republic of Korea. Therefore, Seil Wire & Cable should be added to the list of individually mentioned companies under Article 1(4) of Implementing Regulation (EU) No 102/2012. As stipulated in Article 1(2) of Implementing Regulation (EU) No 400/2010, the application of the exemption shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in the Annex to that Regulation. If no such invoice is presented, the anti-dumping duty should continue to apply. (10) The applicant and the Union Industry have been informed of the findings of the investigation and have had the opportunity to submit their comments. Their comments were taken into account where appropriate, HAS ADOPTED THIS REGULATION: Article 1 The table in Article 1(4) of Implementing Regulation (EU) No 102/2012 shall be replaced by the following table: Country Company TARIC additional code The Republic of Korea Bosung Wire Rope Co., Ltd, 568,Yongdeok-ri, Hallim-myeon, Gimae-si, Gyeongsangnam-do, 621-872 A969 Chung Woo Rope Co., Ltd, 1682-4, Songjung-Dong, Gangseo-Gu, Busan A969 CS Co., Ltd, 287-6 Soju-Dong Yangsan-City, Kyoungnam A969 Cosmo Wire Ltd, 4-10, Koyeon-Ri, Woong Chon-Myon Ulju-Kun, Ulsan A969 Dae Heung Industrial Co., Ltd, 185 Pyunglim  Ri, Daesan-Myun, Haman  Gun, Gyungnam A969 DSR Wire Corp., 291, Seonpyong-Ri, Seo-Myon, Suncheon-City, Jeonnam A969 Kiswire Ltd, 20th Fl. Jangkyo Bldg, 1, Jangkyo-Dong, Chung-Ku, Seoul A969 Manho Rope & Wire Ltd, Dongho Bldg, 85-2 4 Street Joongang-Dong, Jong-gu, Busan A969 Seil Wire and Cable, 47-4, Soju-Dong, Yangsan-Si, Kyungsangnamdo A994 Shin Han Rope Co., Ltd, 715-8, Gojan-Dong, Namdong-gu, Incheon A969 Ssang YONG Cable Mfg. Co., Ltd, 1559-4 Song-Jeong Dong, Gang-Seo Gu, Busan A969 Young Heung Iron & Steel Co., Ltd, 71-1 Sin-Chon Dong, Changwon City, Gyungnam A969 Article 2 Customs authorities are hereby directed to discontinue the registration of imports established in accordance with Article 3 of Regulation (EU) No 969/2011. No anti-dumping duty shall be collected on the imports thus registered. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 2012. For the Council The President N. WAMMEN (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 299, 16.11.2005, p. 1. (3) OJ L 117, 11.5.2010, p. 1. (4) See recital 80 of Implementing Regulation (EU) No 400/2010. (5) OJ L 36, 9.2.2012, p. 1. (6) OJ L 254, 30.9.2011, p. 7.